Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on May 11, 2022 with respect to claims 1 – 23 have been fully considered but they are not persuasive. 
The applicants argument, “claims in current application and copending application 16/914,622 are different. Applicant respectfully submits that the solution of application 16/914,622 merely discloses generation of a special effect program file package according to a group of sub-materials and parameter values of playback parameters, without specifying the above features”, 
on page 13.

The examiner’s response, “Both the applications are claiming the same inventive concept. It is obvious to modify claim language of copending application by rewording and deleting the features, and come up with the claim language of current application.

The applicant’s argument, “claims 1, 16. 22 and 23 have amended, and the cited references cannot disclose the amended claim language”, on pages 15 – 17.

The examiner’s response, “Intwala discloses, method and apparatus for applying user controlled blurring amounts in areas of image – ABSTRACT, Figs. 1, 8, paragraph 0003.
user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055.

The computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to perform one or more of the blur techniques – paragraphs 0197, 0202.

At the same time, Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

Video and image communication services include video/image unicast/multicast/broadcast - hereinafter "broadcast", and video conferencing and establish a video interface in real time (paragraphs 0005, 0007).

The pictures are stored in a folder tree (paragraph 0111).
Please refer rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/914,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 1 of current application is as below:

A method for generating a special effect program file package, comprising: importing a sub-material; 
obtaining a parameter value of a playback parameter of the sub-material, and establishing a correspondence between a display position of the sub-material and at least one predetermined key point; and 
generating a special effect program file package executable by a rendering engine according to the sub-material, the correspondence, and the parameter value, wherein the special effect program file package is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value.

Claim 1 of copending Application No. 16/914,622 is as below:
A method for generating a special effect program file package, comprising: importing a group of sub-materials, wherein the group of sub-materials comprise a plurality of sub-materials; 
obtaining parameter values of playback parameters of the group of sub-materials; and 
generating the special effect program file package according to the group of sub-materials and the parameter values of the playback parameters, 
wherein the playback parameters of the group of sub-materials comprise any one or more of the following: 
a display parameter, used for representing whether the plurality of sub-materials are displayed; 
an interval parameter, used for representing a number of frames spaced between two adjacent sub-materials in the plurality of sub-materials for display; 
a trigger action parameter, used for representing a trigger action for triggering display of the plurality of sub-materials; 
a loop parameter, used for representing a number of times of loop playback of the plurality of sub-materials; 
a trigger delay parameter, used for representing an amount of time for which a display of the plurality of sub-materials is delayed; 
a trigger stop parameter, used for representing an action for stopping the display of the plurality of sub-materials; 
a display scale parameter, used for representing a reference basis for a change in a display size of the plurality of sub-materials; 
a position type parameter, used for representing a type of a relationship between each of the plurality of sub-materials and a respective position; 
a position relation parameter, used for representing whether the plurality of sub-materials move with a preset reference part; 
a position parameter, used for representing a position binding relationship between each of the plurality of sub-materials and a respective preset key point; a rotation parameter, used for representing a key point around which the plurality of sub-materials rotate; or 
a beautifying/make-up effect parameter, used for representing a beautifying/make-up effect displayed at a preset part when the plurality of sub-materials are displayed.

Claim 9 of copending Application No. 16/914,622 is as below:

The method according to claim 1, wherein the at least one predetermined playback parameters comprise a correspondence between a display position of the group of sub-materials and at least one predetermined key point; and the key point comprises any one or more of the following: a head key point, a face key point, a shoulder key point, an arm key point, a gesture key point, a waist key point, a leg key point, a foot key point, or a human skeleton key point.

This is a nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

It is obvious to combine claims 1 and 9 from copending application and rewording and deleting the features, and come up with the claim language of claim 1 of current application.
Depending claims depending on claim 1 of current application does not overcome the double patenting rejection.

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16/914,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 16 of current application is as below:

A method for generating a special effect, comprising: 
importing a special effect program file package executable by a rendering engine; 
obtaining a parameter value of a playback parameter of a sub-material in the special effect program file package; performing key point detection on a video image; and generating a special effect of the sub-material on the video image based on a detected key point and the parameter value of the playback parameter when the special effect program file package is executed.

Claim 17 of copending Application No. 16/914,622 is as below:

A method for generating a special effect, comprising: 
obtaining parameter values of playback parameters of at least one group of sub-materials in a special effect program file package, wherein the group of sub-materials comprise a plurality of sub-materials; 
performing key-point detection on a video image; and 
generating a special effect based on the at least one group of sub-materials on the video image according to detected key points and the parameter values of the playback parameters of the at least one group of sub-materials,

the method further comprises: importing the special effect program file package, wherein importing the special effect program file package comprises: reading the special effect program file package to a memory by invoking a first interface function for reading a sticker material; and parsing the special effect program file package to obtain the at least one group of sub-materials and a special effect program file, wherein the special effect program file comprises the parameter values of the playback parameters of the at least one group of sub-materials.

It is obvious to modify claim language from claim 17 of copending application by rewording and deleting the features, and come up with the claim language of claim 16 of current application.

Depending claims depending on claim 16 of current application does not overcome the double patenting rejection.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 16/914,622 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because –

Claim 22 of current application is as below:
An electronic device, comprising: 
a memory, configured to store computer programs; and a processer, configured to execute the computer programs stored in the memory, wherein upon execution of the computer programs, the processor is configured to: 

import a sub-material; obtain a parameter value of a playback parameter of the sub-material and establish a correspondence between a display position of the sub-material and at least one predetermined key point; and generate a special effect program file package executable by a rendering engine according to the sub-material, the correspondence and the parameter value, wherein the special effect program file package is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value
 or 
import the special effect program file package executable by the rendering engine; obtain the parameter value of a playback parameter of the sub-material in the special effect program file package; perform key point detection on a video image; and generate the special effect of the sub-material on the video image based on a detected key point and the parameter value of the playback parameter when the special effect program file is executed.

Claim 26 of copending Application No. 16/914,622 is as below:

An electronic device, comprising: 
a memory storing processor-executable instructions; and a processor arranged to execute the stored processor-executable instructions to perform operations of: importing a group of sub-materials, wherein the group of sub-materials comprise a plurality of sub-materials, obtaining parameter values of playback parameters of the group of sub-materials, and generating a special effect program file package according to the group of sub-materials and the parameter values of the playback parameters; or, 
obtaining parameter values of playback parameters of at least one group of sub-materials in the special effect program file package, wherein the group of sub-materials comprise a plurality of sub-materials, performing key-point detection on a video image, and generating a special effect based on the at least one group of sub-materials on the video image according to detected key points and the parameter values of the playback parameters of the at least one group of sub-materials,

wherein the playback parameters of the group of sub-materials comprise any one or more of the following: a display parameter, used for representing whether the plurality of sub-materials are displayed; an interval parameter, used for representing a number of frames spaced between two adjacent sub-materials in the plurality of sub-materials for display; a trigger action parameter, used for representing a trigger action for triggering display of the plurality of sub-materials; a loop parameter, used for representing a number of times of loop playback of the plurality of sub-materials; a trigger delay parameter, used for representing an amount of time for which a display of the plurality of sub-materials is delayed; a trigger stop parameter, used for representing an action for stopping the display of the plurality of sub-materials; a display scale parameter, used for representing a reference basis for a change in a display size of the plurality of sub-materials; a position type parameter, used for representing a type of a relationship between each of the plurality of sub-materials and a respective position; a position relation parameter, used for representing whether the plurality of sub-materials move with a preset reference part; a position parameter, used for representing a position binding relationship between each of the plurality of sub-materials and a respective preset key point, a rotation parameter, used for representing a key point around which the plurality of sub-materials rotate; or a beautifying/make-up effect parameter, used for representing a beautifying/make-up effect displayed at a preset part when the plurality of sub-materials are displayed.

It is obvious to modify claim language from claim 26 of copending application by rewording and deleting the features, and come up with the claim language of claim 22 of current application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 10, 12 - 14, 16 - 18 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Intwala US PGPib: US 2013/0230259 A1 Sep. 5, 2013 and in view of
Watlington US PGPub: US 2007/0153091 A1 Jul. 5, 2007.

Regarding claim 1, Intwala discloses,

a method for generating a special effect program file package (method and apparatus for applying user controlled blurring amounts in areas of image – ABSTRACT, Figs. 1, 8, paragraph 0003), comprising: 

importing a sub-material; obtaining a parameter value of a playback parameter of the sub-material (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055),

program file package executable by a rendering engine (the computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to perform one or more of the blur techniques – paragraphs 0197, 0202),

but, does not disclose, establishing a correspondence between a display position of the sub-material and at least one predetermined key point; and 
“generating a special effect program file package” executable by a rendering engine “according to the sub-material”, the correspondence and the parameter value, wherein the special effect program file is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

Video and image communication services include video/image unicast/multicast/broadcast - hereinafter "broadcast", and video conferencing and establish a video interface in real time (paragraphs 0005, 0007).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 2, Intwala discloses,

the method according to claim 1, wherein importing the sub-material, comprises: receiving an import instruction sent through an interaction interface of an operation bar, and importing the sub-material of a material file folder to which the import instruction is directed (user interface blur tools to determine areas for blurring and the amount of blurring – Fig. 8, paragraphs 0053, 0057. The field blur control 222 that includes a blur slider bar that the user may manipulate to control the blur amount - i.e., the blur radius – paragraphs 0060, 0072).

Regarding claim 3, Intwala discloses,

the method according to claim 2, wherein receiving the import instruction sent through the interaction interface of the operation bar, and importing the sub-material of the material file folder to which the import instruction is directed, comprises: receiving the import instruction sent through the interaction interface in a special effect parameter setting interface of the operation bar (user interface blur tools to determine areas for blurring and the amount of blurring – Fig. 8, paragraphs 0053, 0057. The field blur control 222 that includes a blur slider bar that the user may manipulate to control the blur amount - i.e., the blur radius – paragraphs 0060, 0072); or receiving a selection instruction sent through the interaction interface of the operation bar, using a reference part selected by the selection instruction as a target part in which the special effect is presently to be added, and displaying the special effect parameter setting interface of the target part at the operation bar; and receiving the import instruction sent through the interaction interface in the special effect parameter setting interface, and importing the sub-material of the material file folder to which the import instruction is directed,

but, does not disclose, importing the sub-material of the material file folder to which the import instruction is directed.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 4, Intwala discloses,

the method according to claim 2, wherein receiving the import instruction sent through the interaction interface, and importing the sub-material of the material file folder to which the import instruction is directed, comprises: receiving the import instruction sent through the interaction interface, and obtaining and, importing the sub-material selected by a sub-material selection operation (specifying the blur amount or radius – paragraph 0057); or, in response to a sub-material selection operation on the material file folder is not being received, selecting at least one sub-material in the material file folder according to a preset setting and importing the at least one sub-material selected according to the preset setting,

but, does not disclose, displaying the material file folder to which the import instruction is directed; in response to that the sub-material selection operation on the material file folder being received.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 5, Intwala discloses all the claimed features,

but, does not disclose, the method according to claim 1, wherein the at least one predetermined key point comprises at least one of: a head key point, a face key point, a shoulder key point, an arm key point, a gesture key point, a waist key point, a leg key point, a foot key point, or a body skeleton key point.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 6, Intwala discloses all the claimed features,

but, does not disclose, the method according to claim 1, wherein establishing the correspondence between the display position of the sub-material and the at least one predetermined key point, comprises: establishing the correspondence between the display position of the sub-material and the at least one predetermined key point; or, establishing a correspondence between the display position of the sub-material and a central key point of a detection box.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 7, Intwala discloses,

the method according to claim 3, wherein obtaining the parameter value of the playback parameter of the sub-material, comprises: in response to the parameter value set for the playback parameter of the sub-material sent through the interaction interface in the special effect parameter setting interface being received (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055); 

or, in response to that the parameter value set for the playback parameter of the sub-material sent through the interaction interface in the special effect parameter setting interface is not received, using a preset parameter value as the parameter value of the playback parameter of the sub-material.

Regarding claim 8, Intwala discloses,

the method according to claim 1, wherein the playback parameter comprises at least one of the following: a display parameter, for representing whether to display the sub-material; a trigger action parameter, for representing a trigger action for triggering the display of sub-material; a loop parameter, for representing a number of loop playback times for the sub-material; a delay trigger parameter, for representing time for delay displaying of the sub-material; a trigger stop parameter, for representing an action for stopping the display of the sub-material; 

a display size parameter, for representing reference basis of display size changes of the sub-material (specifying the blur amount or radius – paragraph 0057); 

a position type parameter, for representing a relation type between the sub-material and the display position; a position relation type parameter, for representing whether the sub-material moves with a preset reference part; a position parameter, for representing a position binding relationship between the sub-material and a preset key point; and a rotate parameter, for representing a key point around which the sub-material is rotated, wherein the trigger action corresponding to the trigger action parameter comprises at least one of: no action for trigger, an eye action, a head action, an eyebrow action, a hand action, a mouth action, or a shoulder action, wherein the position type parameter comprises any one of: a parameter for representing a foreground; a parameter for representing at least one of locating or moving of the sub-material with a face position; a parameter for representing at least one of locating or moving of the sub-material with a hand position; a parameter for representing at least one of locating or moving of the sub-material with a head position; a parameter for representing at least one of locating or moving of the sub-material with a shoulder position; a parameter for representing at least one of locating or moving of the sub-material with an arm position; a parameter for representing at least one of locating or moving of the sub-material with a wrist position; a parameter for representing locating and/or moving of the sub-material with a leg position; a parameter for representing at least one of locating or moving of the sub-material with a foot position; a parameter for representing at least one of locating or moving of the sub-material with a body skeleton position; a playback position relationship related to a reference part; or a parameter for representing a background, wherein the playback position relationship related to the reference part comprises at least one of the following: the sub-material moving with a position of the reference part, and the sub-material scaling with a size of the reference part; the sub-material moving with a position of the reference part, the sub-material scaling with the size of the reference part, and the sub-material depth scaling with a rotation of the reference part; or the sub-material moving with the position of the reference part, the sub-material scaling with the size of the reference part, the sub-material depth scaling with the rotation of the reference part, and the sub-material rotating with aplane rotation of the reference part.

Regarding claim 9, Intwala discloses,

the method according to claim 1, further comprising: displaying a reference image by using a content display bar, and displaying key points of the reference image (display of an image in a target image canvas – paragraph 0173), 

but, does not disclose, wherein the reference image comprises at least one reference part, wherein the reference image comprises: at least one part of images of a reference character, wherein the at least one part of images of the reference character comprises at least one image of the following: a complete image, a head image, a face image, a shoulder image, an arm image, a gesture image, a wrist image, a leg image, or a foot image.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 10, Intwala discloses,

the method according to claim 8, wherein after importing the sub-material, the method further comprises: displaying the sub-material in a content display bar according to the parameter value of the playback parameter of the sub-material (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055); or according to a position movement operation for the sub-material received in the content display bar, updating a display position of the sub-material in the content display bar and updating the corresponding parameter value in the playback parameter of the sub-material; or according to a size adjustment operation for the sub-material received in the content display bar, updating a display size of the sub-material in the content display bar and updating the corresponding parameter value in the playback parameter of the sub-material.

Regarding claim 12, Intwala discloses,

the method according to claim 1, wherein before generating the special effect program file package, the method further comprises: generating, according to a preset special effect program file and the parameter value of the playback parameter of the sub-material, a special effect program file of the sub-material, and displaying the special effect program file of the sub-material by using a program file bar (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055).

Regarding claim 13, Intwala discloses,

the method according to claim 1, further comprising: starting, upon receiving a start instruction, and displaying an operation interface, wherein the operation interface comprises at least one of: an operation bar, a content display bar, or a program file bar, wherein the operation interface comprises three regions on left, middle, and right; and the displaying the operation interface comprises: displaying the operation bar at the left region of the operation interface, displaying the content display bar at the middle region of the operation interface, and displaying the program file bar at the right region of the operation interface (user interface blur tools to determine areas for blurring and the amount of blurring – Fig. 8, paragraphs 0053, 0057).

Regarding claim 14, Intwala discloses,

the method according to claim 1, wherein after generating the special effect program file package, the method further comprises: storing, upon reception of a storage instruction, the special effect program file package at a position to which the storage instruction is directed (parameters such as pin locations and their properties, as well as bokeh and selection bleeding parameters, may be parameterized and stored with relatively little memory – paragraph 0038).

Regarding claim 16, Intwala discloses,

a method for generating a special effect (method and apparatus for applying user controlled blurring amounts in areas of image – ABSTRACT, Figs. 1, 8, paragraph 0003), comprising: 

importing a special effect program file package executable by a rendering engine; obtaining a parameter value of a playback parameter of a sub-material in the special effect program file package (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055);

but, does not disclose, performing key point detection on a video image; and generating a special effect of the sub-material on the video image based on the detected key point and the parameter value of the playback parameter when the special effect program file package is executed.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 17, Intwala discloses,

the method according to claim 16, wherein the special effect program file package comprises a sub-material and the parameter value of the playback parameter of the sub-material (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055), 

but, does not disclose, the parameter value of the playback parameter of the sub-material comprises a correspondence between a display position of the sub-material and at least one predetermined key point.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claim 18, Intwala discloses,

the method according to claim 16, wherein importing the special effect program file package, comprises: reading the special effect program file package into an internal storage by calling a first interface function used for reading a sticker material (parameters such as pin locations and their properties, as well as bokeh and selection bleeding parameters, may be parameterized and stored with relatively little memory. Here, parameters of pin location and properties, reads on the claimed feature reading a sticker material – paragraph 0038); and parsing the special effect program file package (multiple blur pins may combine their effects by multiplying their normalized radius fields – paragraph 0042), and obtaining the sub-material and a special effect program file, the special effect program file comprising the parameter value of the playback parameter of the sub-material (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055).

Regarding claim 21, Intwala discloses,

but, does not disclose, the method according to claim 17, wherein performing the key point detection on the video image, comprises: performing, by using a neural network, key point detection related to the correspondence on the video image and outputting a key point detection result, wherein the key point detection result comprises at least one of the following: a position of the detected key point related to the correspondence in the video image; or a preset serial number of the dedicated key point related to the correspondence.

Intwala briefly teaches, network interface 2040 may be configured to allow data to be exchanged between computer system 2000 and other devices attached to a network, such as other computer systems, or between nodes of computer system 2000. In various embodiments, network interface 2040 may support communication via wired or wireless general data networks, such as any suitable type of Ethernet network – paragraph 0206. Module 1900 may receive user input 1922 via user interface 1902 selecting a blur tool. Module 1900 then edits the working canvas 1904 according to additional user input 1922 received via user interface 1902, using the current blur tool, to add and adjust blur patterns to the working canvas 1904 – Fig. 19, paragraph 0198.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).neural networks (paragraphs 0030, 0031, 0073).
	
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072, 0030) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

Regarding claims 22, 23, Intwala discloses,

an electronic device and a computer readable storage medium, having computer programs stored thereon, wherein the computer programs (method and apparatus for applying user controlled blurring amounts in areas of image – ABSTRACT, Figs. 1, 8, paragraph 0003), comprising: a memory, configured to store computer programs; and a processer, configured to execute the computer programs stored in the memory, wherein upon execution of the computer programs (Fig. 24), the processor is configured to and when being executed by a processor cause the processor to implement the following: 

import a sub-material; obtain a parameter value of a playback parameter of the sub-material executable by a rendering engine (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055),

program file package executable by a rendering engine (the computer-readable storage medium may store program instructions executable by the one or more processors to cause the computing apparatus to perform one or more of the blur techniques – paragraphs 0197, 0202),

but, does not disclose, establish a correspondence between a display position of the sub-material and at least one predetermined key point; and “generate a special effect program file package” executable by a rendering engine “according to the sub-material”, the correspondence and the parameter value, wherein the special effect program file is executed for generating a special effect of the sub-material on a video based on the at least one predetermined key point and the parameter value.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

Video and image communication services include video/image unicast/multicast/broadcast - hereinafter "broadcast", and video conferencing and establish a video interface in real time (paragraphs 0005, 0007).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).

or 

import the special effect program file package executable by the rendering engine; obtain the parameter value of the playback parameter of the sub-material in the special effect program file package (user control of an amount of blur in areas of an image – paragraphs 0061, 0062, 0072. The resulting image is rendered and output with blur patterns – Fig. 1/110, paragraph 0055),

but, does not disclose, perform key point detection on a video image; and generate the special effect of the sub-material on the video image based on the detected key point and the parameter value of the playback parameter when the special effect program file package is executed.

Watlington teaches, methods and apparatus for providing privacy in a video communication system across a network and producing an XML file with the locations of faces in an image and using the XML file to blur the areas where faces are located. Faces of detected people (ABSTRACT, paragraph 0124).

The pictures are stored in a folder tree (paragraph 0111).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify method and apparatus for applying user controlled blurring amounts in areas of image of Intwala (Intwala, ABSTRACT, Figs. 1, 8, paragraphs 0003, 0061, 0062, 0072) wherein the system of Intwala, would have incorporated, providing privacy in a video communication system across a network of Watlington (Watlington, paragraphs 0111, 0124) for predictable in the production and use of an XML file to blur areas where faces are in images according to a user controlled amount, where muting of either audio or video made permissive or predicated on the state of the muting of the other media - e.g., video muting only allowed when audio muting has already been invoked (Watlington, paragraph 0165).
Allowable Subject Matter
Claims 11, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIMESH PATEL/Primary Examiner, Art Unit 2642